IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,              : No. 166 WAL 2019
                                           :
                    Respondent             :
                                           : Petition for Allowance of Appeal from
                                           : the Order of the Superior Court
             v.                            :
                                           :
                                           :
DAVID ROBERT KENNEDY,                      :
                                           :
                    Petitioner             :


                                     ORDER



PER CURIAM

      AND NOW, this 6th day of November, 2019, the Petition for Allowance of Appeal

and “Petition requesting Court Appointed Counsel” are DENIED.